Montgomery App. No. CA 16325. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated at page 1 of the court of appeals’ Decision and Entry dated October 19, 1998:
“This matter comes before the court upon the application of plaintiff-appellee the State of Ohio for certification that our judgment rendered herein on September 11, 1998, is in conflict with judgments rendered by courts of appeals for Summit County in State v. Dapice (1989), 57 Ohio App.3d 99 [566 N.E.2d 1261], and for Stark County in State v. Blackshear (May 22, 1989), Stark App. No. CA 7658, unreported [1989 WL 63270], We have reviewed those judgments, and we are satisfied that our judgment is in conflict with both of them. Accordingly, pursuant to Article IV, Section 3(B)(4) of the Ohio Constitution, we certify that our judgment in this appeal is in conflict with the judgments cited above. The question certified is as follows:
“Does R.C. 2923.01(B) require an indictment or other instrument charging a conspiracy to allege at least one specific, substantial, overt act performed in furtherance of the conspiracy?”
Sua sponte, cause consolidated with 98-2227, infra.
F.E. Sweeney, J., dissents to the above.